[Cite as Morrison v. Horseshoe Casino, 2020-Ohio-4131.]

                              COURT OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA

WILLIE MORRISON, ET AL.,                             :

                Plaintiffs-Appellants,               :
                                                          No. 108644
                v.                                   :

HORSESHOE CASINO, ET AL.,                            :

                Defendants-Appellees.                :


                              JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: August 20, 2020


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-16-870814


                                           Appearances:

                Alan I. Goodman, for appellants.

                Thomas A. Skidmore Co., L.P.A., and Thomas A.
                Skidmore, for appellees Atlantis Security Company,
                Stephanie Maye, William Tell, Ed Schulte, and Kenneth
                Allen.

                Perez & Morris, L.L.C., Andrew D. Wachtman, and Juan
                Jose Perez, for appellees Rock Ohio Cleveland Caesars,
                L.L.C., The Horseshoe Casino, Joan Peloso, Steven
                Barnes, and Jason Arrington.
EILEEN T. GALLAGHER, A.J.:

                 Plaintiffs-appellants, Willie Morrison (“Morrison”) and Artesia

Morrison (“Artesia”) (collectively “the appellants”), appeal from the decision of the

Cuyahoga County Common Pleas Court granting summary judgment in favor of

defendants-appellees, Rock Ohio Caesars, L.L.C. (“Rock Ohio”), et al., and Atlantis

Security Company (“Atlantis Security”), et al. The appellants raise the following

assignments of error for review:

      1. The trial court erred in finding Atlantis Security and its employees
      did not violate Morrison’s constitutional rights.

      2. The trial court erred in finding Atlantis Security and its employees
      were immune from liability pursuant to R.C. 2744.03(A)(6).

      3. The trial court erred in dismissing [Rock Ohio] and its employees
      from liability because the casino’s liability arises from the acts of
      Atlantis Security.

      4. There being a question of fact as to whether Morrison’s civil rights
      were violated, the lower court erred in dismissing the appellants’
      common law claims on the basis of qualified immunity.

                 After careful review of the record and relevant case law, we affirm the

trial court’s judgment because the appellants’ claims against the appellees fail as a

matter of law.

                        I. Procedural and Factual History

                 This case arises out of an incident that occurred at the Horseshoe

Casino, now known as Jack Casino (the “casino”), a private facility in Cleveland,

Ohio that is owned by defendant Rock Ohio. On the date and times relevant to this

case, defendants-appellees, Steven Barnes (“Barnes”), Joan Peloso (“Peloso”), and
Jason Arrington (“Arrington”), were employed by Rock Ohio, and worked in the

casino’s security department.

              In 2012, the casino entered into a security agreement with Atlantis

Security, “a contract security management service in Northeastern Ohio [that

employs] primarily security officers and Cleveland police officers.” On the date and

times relevant to this case, defendants-appellees, Officers Stephanie Maye (“Officer

Maye”), William Tell (“Officer Tell”), Kenneth Allen (“Officer Allen”), and Edward

Schulte (“Officer Schulte”) (together the “defendant officers”), were working

secondary employment at the casino for Atlantis Security. The defendant officers

are primarily employed by the city of Cleveland Police Department (the “CPD”).

Upon receiving written permission from the chief of police and the director of public

safety, the defendant officers are permitted to perform secondary employment in

their police uniforms.

              On September 12, 2013, Morrison drove to the casino to meet a friend.

Morrison arrived at the casino after midnight and parked his vehicle in the parking

garage across the street from the casino. When Morrison exited his vehicle, he

encountered an unidentified female. Video footage of the encounter was captured

by the casino’s surveillance cameras. The video footage reflects that Morrison briefly

spoke to the female as he walked past her in the parking garage at approximately

1:04 a.m.

              After the conversation, the female walked to her vehicle and Morrison

proceeded down the parking garage stairs to the street level. Thereafter, the female
reported that she had been approached by a man with a gun on the second level of

the parking garage. An incident report generated by the CPD’s record-management

system reflects that the police were contacted at 1:12 a.m. (the “CPD Incident

Report”). The CPD Incident Report states that the purported suspect was described

as a black male, who was approximately six-feet tall with a slender build. He was

wearing an orange striped polo shirt, jeans, and an orange hat. The CPD Incident

Report further indicates that the female expressed that she did not want to make a

police report. Shortly thereafter, casino security, including the defendant officers,

received a radio transmission that a suspect with a gun had approached a young

woman in the parking deck across the street from the casino. Multiple on-duty units

of the CPD were dispatched to the scene.

              As Morrison was standing with his friend on the street outside the

parking garage, he noticed security guards, casino personnel, and police officers

running across the street towards the parking garage. Once the officers ran into the

parking garage, Morrison and his friend crossed the street and entered the casino.

              Upon entering the casino, Morrison and his friend went to the third

floor of the casino. At approximately 1:26 a.m., Morrison was approached by a male

and a female police officer. The female officer was identified as defendant Officer

Maye. The male officer was identified as an on-duty police officer for the CPD.

According to Morrison, one of the police officers ordered him to put his hands

behind his back. Once detained, Morrison was placed in handcuffs by a third,

unidentified on-duty police officer, and he was patted down for weapons. CPD
Incident Report reflects that Morrison was in the “custody” of the on-duty police

officers. No firearm was located on Morrison’s person. Thereafter, Morrison was

escorted out of the casino by approximately 14 uniformed officers and was placed in

an on-duty police officer’s patrol vehicle. Video footage of Morrison’s detention

inside the casino was captured by the casino’s surveillance cameras.

               Morrison testified that the “officers who drove the squad car that

detained [him]” informed him that he was under arrest. The officers then drove the

patrol vehicle to the parking garage in an effort to locate the vehicle Morrison drove

to the casino.    The CPD Incident Report reflects that Morrison’s vehicle was

discovered on the second level of the garage. Morrison testified that the officer who

drove the patrol car was the officer who initiated the search of his vehicle, although

other officers subsequently participated in the search. Once the search of the vehicle

was concluded, Morrison was informed that no weapon was found and that he was

free to leave. Morrison was not charged with a criminal offense.

               In October 2016, Morrison and Artesia filed a complaint against the

appellees, alleging causes of action for false arrest and detention, assault and

battery, conversion, loss of consortium, violation of civil rights under 42 U.S.C. 1983,

and violation of civil rights under 42 U.S.C. 1981.1

               Following extensive discovery, the appellees filed separate motions

for summary judgment in November 2017.               In a joint motion for summary



      1  In April 2017, the trial court dismissed the claim for the alleged violation of 42
U.S.C. 1981 as being time barred by the applicable statute of limitations period.
judgment, Atlantis Security and the defendant officers argued that the officers were

entitled to summary judgment as a matter of law pursuant to the governmental

immunity provision set forth under R.C. 2744.03(A)(6). The defendant officers

maintained that, while engaged in secondary employment with Atlantis Security,

they acted in good faith and within the scope of their official responsibilities as

Cleveland police officers. Additionally, the defendant officers asserted that they are

entitled to qualified immunity on the appellants’ Section 1983 claim because their

conduct “did not violate a clearly established federal right which a reasonable person

would have known.” In turn, Atlantis Security argued that it could not be held

vicariously liable because “there are no acts of its agents or employees which give

rise to any kind of liability.”

                Relevant to this appeal, Atlantis Security and the defendant officers

supported their motion for summary judgment with (1) a copy of the CPD Incident

Report, (2) the affidavits of Officers Maye, Tell, and Allen, (3) an incident report

generated by the casino, (4) the affidavit of Kevin Jaite, the senior vice-president of

Atlantis Security, and (5) Morrison’s deposition testimony.

                Defendants Rock Ohio, the Horseshoe Casino, Peloso, Barnes, and

Arrington also filed a joint motion for summary judgment. Collectively, the casino

defendants argued that they were entitled to judgment as a matter of law on each

claim because the undisputed facts demonstrate that “no one employed by the

casino, including the casino employee defendants,” (1) “arrested or detained Mr.

Morrison,” (2) “touched, or threatened to touch, Mr. Morrison,” or (3) “touched Mr.
Morrison’s vehicle.” Rather, “all of the evidence submitted indicates that the actions

taken against [Morrison] were performed by Cleveland police officers, over which

the casino and its employees have no control.” In support of their motion for

summary judgment the casino defendants attached (1) Morrison’s deposition

testimony, and (2) the affidavits of Joan Peloso, Justin Arrington, and Steven

Barnes.

                 Following an extended stay in the proceedings, the appellants filed a

brief in opposition to summary judgment in April 2019. The appellants argued that

there remained genuine issues of material fact regarding the application of

immunity and the scope of the defendants’ participation in Morrison’s arrest and

the search of his vehicle. In support of the motion, the appellants relied on (1)

surveillance video footage from the casino, and (2) the deposition testimony of

casino employees Peloso and Barnes, and Atlantis Security employees Officers

Maye, Schulte, and Tell.

                 In May 2019, the trial court granted summary judgment in favor of

the appellees. Regarding the appellants’ state law claims, the trial court stated, in

relevant part:

      The Court finds that Officer Maye, Officer Tell, Officer Allen and Officer
      Schulte are statutorily immune from liability from Plaintiff’s Claims for
      False Arrest and Detention; Assault and Battery, Conversion, and Loss
      of Consortium pursuant to Ohio Revised Code §2744. Furthermore, if
      there is: no liability assigned to the agent, it logically follows that there
      can be no liability imposed upon the principal for the agent’s actions.
      Comer v. Risko, 106 Ohio St.3d 185, 2005-Ohio-4559, 833 N.E.2d 712,
      [¶] 20. As such, the Court finds that Plaintiff’s claims against
      Defendant Atlantis Security Company, Officer Maye, Officer Tell,
      Officer Allen and Officer Schulte for False Arrest and Detention;
      Assault and Battery, Conversion, and Loss of Consortium are hereby
      dismissed.

              With respect to the appellants’ federal claim, the court stated as

follows:

      Here, the Officers were responding to a report of an alleged attempted
      robbery involving a firearm and the Complainant’s description of the
      suspect. Mr. Morrison was searched by an unidentified Cleveland
      Police officer and this search fell within the “search incident to a lawful
      arrest” exception. Plaintiff has failed to carry his burden to overcome
      the qualified immunity and establish the deprivation of a federally
      protected constitutional right. The court finds that sufficient probable
      cause existed and there is no evidence that the Officers acted in bad
      faith. The search incident to a lawful arrest was conducted by CDP
      Officers. Furthermore, a private entity on its own cannot deprive a
      citizen of his constitutional rights under §1983. See Manley v.
      Paramount’s Kings Island, S.D.Ohio No. 1:06-CV-634, 2007 U.S. Dist.
      LEXIS 84564, at * 15 (Nov. 15, 2007). The facts indicate that Cleveland
      Police Officers conducted the arrest and search, as such, Plaintiffs
      §1983 claims against all the named Defendants are hereby dismissed.

      ***

      Specifically, as to Defendants Rock Ohio Caesars Cleveland LLC, the
      Horseshoe Casino, Joan Peloso, Steven Barnes and Jason Arrington,
      there are no facts demonstrating that any of the Casino Defendant
      employees were involved in the alleged arrest and detention or search
      of the vehicle. There are no facts demonstrating that the casino or its
      employees acted as if they held authority under the law or violated Mr.
      Morrison’s civil rights under 42 U.S.C. 1983. The arrest and search was
      conducted by Cleveland Police Officers. As such, all of Plaintiff’s claims
      as to Defendants Rock Ohio Caesars Cleveland LLC, the Horseshoe
      Casino, Joan Peloso, Steven Barnes and Jason Arrington are hereby
      dismissed.

              The appellants now appeal from the trial court’s judgment.
                              II. Law and Analysis

              Collectively, the appellants’ first, second, third, and fourth

assignments of error challenge the trial court’s judgment awarding summary

judgment in favor of the appellees. Because these assigned errors raise related

issues, we consider them together.

                             A. Standard of Review

              An appellate court reviews an award of summary judgment de novo.

Grafton v. Ohio Edison Co., 77 Ohio St.3d 102, 105, 671 N.E.2d 241 (1996). We apply

the same standard as the trial court, viewing the facts in the case in a light most

favorable to the nonmoving party and resolving any doubt in favor of the nonmoving

party. Viock v. Stowe-Woodward Co., 13 Ohio App.3d 7, 12, 467 N.E.2d 1378 (6th

Dist.1983).

              Pursuant to Civ.R. 56(C), summary judgment is proper if (1) no

genuine issue as to any material fact remains to be litigated; (2) the moving party is

entitled to judgment as a matter of law; and (3) it appears from the evidence that

reasonable minds can come to but one conclusion, and viewing such evidence most

strongly in favor of the party against whom the motion for summary judgment is

made, that conclusion is adverse to that party.

              To prevail on a motion for summary judgment, the moving party

must be able to point to evidentiary materials that show that there is no genuine

issue as to any material fact, and that the moving party is entitled to judgment as a

matter of law. Dresher v. Burt, 75 Ohio St.3d 280, 293, 662 N.E.2d 264 (1996). The
nonmoving party must then present evidence that some issue of material fact

remains for the trial court to resolve. Id.

               With the foregoing standard in mind, we now consider the trial

court’s decision to grant summary judgment in favor of the appellees.

                    B. The Appellants’ Section 1983 Claim

               In this case, the appellants’ complaint sought relief under 42 U.S.C.

1983, alleging that the defendants “acting under color of law, arrested, detained, and

searched [Morrison] without probable cause” in violation of the Fourth

Amendment.

               42 U.S.C. 1983 states, in relevant part:

      Every person who, under color of any statute, ordinance, regulation,
      custom, or usage, of any State or Territory or the District of Columbia,
      subjects, or causes to be subjected, any citizen of the United States or
      other person within the jurisdiction thereof to the deprivation of any
      rights, privileges, or immunities secured by the Constitution and laws,
      shall be liable to the party injured in an action at law, suit in equity, or
      other proper proceeding for redress * * *.

               Section 1983 provides a civil remedy to persons whose federal rights

have been violated by governmental officials. Parratt v. Taylor, 451 U.S. 527, 535,

101 S.Ct. 1908, 68 L.Ed.2d 420 (1981), citing Monroe v. Pape, 365 U.S. 167, 81 S.Ct.

473, 5 L.Ed.2d 492 (1961), overruled on other grounds; Monell v. Dept. of Social

Servs., 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978). “To prevail on a claim

under Section 1983, a plaintiff must prove two essential elements: (1) that he or she

was deprived of a right, privilege, or immunity secured by the United States

Constitution or federal law and (2) the deprivation was caused by a person acting
under color of state law.” Meekins v. Oberlin, 8th Dist. Cuyahoga No. 107636, 2019-

Ohio-2825, ¶ 39, citing 1946 St. Clair Corp. v. Cleveland, 49 Ohio St.3d 33, 34, 550

N.E.2d 456 (1990); Harris v. Sutton, 183 Ohio App.3d 616, 2009-Ohio-4033, 918

N.E.2d 181, ¶ 20 (8th Dist.); Ellison v. Garbarino, 48 F.3d 192, 194 (6th Cir.1995).

               Public officials, including police officers and deputy sheriffs, who

perform discretionary functions are shielded from liability for civil damages in a

Section 1983 action by qualified immunity if their conduct does not violate “clearly

established statutory or constitutional rights of which a reasonable person would

have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 73 L.Ed.2d

396 (1982). The test is one of “objective reasonableness” that requires a “reasonably

competent public official [to] know the law governing his conduct.” Id.

               The plaintiff bears the burden of showing that government officials

are not entitled to qualified immunity. Untalan v. Lorain, 430 F.3d 312, 314 (6th

Cir.2005). If the plaintiff fails to demonstrate that a constitutional right was violated

or that the right was clearly established, he or she will have failed to carry her

burden. Summerville v. Forest Park, 195 Ohio App.3d 13, 2011-Ohio-3457, 958

N.E.2d 626, ¶ 18 (1st Dist.), citing Chappell v. Cleveland, 585 F.3d 901, 907 (6th

Cir.2009).

               In this case, there is no dispute that the defendant officers, though

acting in their capacity as employees of a private corporation at the time of the events

giving rise to this lawsuit, were performing police powers traditionally reserved to

the state. On appeal, however, the appellants reiterate their argument that there
remain questions of fact regarding “whether Atlantis Security employees had

probable cause to arrest [Morrison] and later search his car.” The appellants

contend that “assuming the appellees had the right to approach [Morrison], detain

him temporarily to pat him down for a weapon, and question him about his

knowledge of the alleged crime, they did not have probable cause to arrest him.”

According to the appellants,

      At best [the Atlantis Security employees] merely had a “hunch” a crime
      had been committed and Morrison was their guy. Being black and
      wearing an [orange] shirt does not constitute probable cause to arrest
      an unarmed man.

              Thus, the crux of the appellants’ position depends on whether there

was probable cause to detain, arrest, and subsequently search Morrison and his

vehicle.

                    1. Individual Assessment of Conduct

              Before assessing whether constitutional violations were committed

absent probable cause, we must first clearly define the role of each defendant officer

in an effort to clearly define his or her legal obligations to Morrison. This is

necessary in the context of qualified immunity because “[e]ach defendant’s liability

must be assessed individually based on his [or her] own actions.”           Binay v.

Bettendorf, 601 F.3d 640, 650 (6th Cir.2010). This individualized assessment

“ensure[s] that a defendant’s liability is assessed based on his [or her] own

individual conduct and not the conduct of others.” Pollard v. Columbus, 780 F.3d

395, 402 (6th Cir.2015). In conducting this assessment, we acknowledge that “[a]s

a general rule, mere presence at the scene of [the alleged constitutional violation],
without a showing of direct responsibility for the action, will not subject an officer

to liability.” Binay at 650; Burgess v. Fischer, 735 F.3d 462, 475 (6th Cir. 2013).

              In this case, the evidence reflects that, at the very most, Officers

Schulte, Allen, and Tell were merely present at the time Morrison was detained,

searched, and arrested.    Similarly, the officers merely observed the search of

Morrison’s vehicle, which was performed by on-duty Cleveland police officers.

              In this regard, Officer Tell averred, in relevant part:

      2. That on September 13, 2013, I was employed as a police officer in
      the City of Cleveland, Ohio and was working secondary employment at
      the Horseshoe Casino for The Atlantis Security Company;

      3. That on September 13, 2013, I was employed by The Atlantis
      Security Company and was wearing my City of Cleveland uniform in
      compliance with General Police Order, Cleveland Division of Police No.
      1.1.23 (effective 03/01/02 and revised June 29, 2010);

      4. That on September 13, 2013 I was performing secondary
      employment as authorized by the Chief of Police and Director of Public
      Safety for the City of Cleveland;

      ***

      6. That on September 13, 2013 that I was standing outside of the
      Horseshoe Casino on Ontario and Prospect when I saw Casino security
      run towards the parking garage across the street;

      7. That I went to the welcome center and asked what was going on and
      was informed that there was a complaint that there was an attempted
      robbery with use of a gun in the parking garage;

      8. I located another officer that had a radio and went across the street
      to help search the parking garage;

      9. We located the casino security guards on the second floor stairwell
      when we heard over the radio that the suspect had been located in the
      casino;
      10. I remained in the parking garage to make sure the area was secure
      and that there weren’t others involved;

      11. That a City of Cleveland police zone car returned to the parking
      garage and the suspect’s car was searched;

      12. That at no time did participate in or conduct search of the suspect
      or the suspect’s vehicle;

      13. That I understand now that the suspect’s name was Willie
      Morrison.

Officer Tell reiterated during his deposition that he was in the parking garage at the

time Morrison was identified. In addition, while Officer Tell testified that he looked

through the windows of Morrison’s vehicle to determine whether a gun was in “plain

sight,” he did not participate in the search of the interior of Morrison’s vehicle,

stating “whoever searched his car, it wasn’t me.”

              Similarly, Officer Allen averred, in relevant part:

      2. That on September 13, 2013 I was employed as a police officer in the
      City of Cleveland, Ohio and was working secondary employment at the
      Horseshoe Casino for The Atlantis Security Company;

      3. That I am currently a Sergeant in the Cleveland Police Department;

      4. That on September 13, 2013 I was employed by The Atlantis Security
      Company and was wearing my City of Cleveland uniform in compliance
      with General Police Order, Cleveland Division of Police No. 1.1.23
      (effective 03/01/02 and revised June 29, 2010);

      5. That on September 13, 2013 I was performing secondary
      employment as authorized by the Chief of Police and Director of Public
      Safety for the City of Cleveland;

      ***

      7. That I responded to a call overheard on a radio transmission that
      there was a complaint of a suspect with a gun who had approached
      someone in the parking garage across the street from the casino;
      8. That I ran to the parking garage and began to search in an effort to
      locate the suspect;

      9. That after checking the different levels of the parking garage and the
      stairwells, I was unable to locate the suspect;

      10. That upon returning to the casino I arrived on the second floor and
      the suspect had already been handcuffed and was escorted to a zone
      police car in the front of the casino;

      11. That zone cars are operated by City of Cleveland police officers who
      are on-duty for the City of Cleveland;

      12. That the secondary employment at the casino does not authorize
      use of nor does it entail the use of a vehicle;

      13. That I did not conduct a search of the suspect;

      14. That at no time did I participate in or conduct a search of the
      suspect’s vehicle;

      15. That I understand now that the suspect’s name was Willie
      Morrison.

               Officer Schulte did not submit an affidavit. However, Officer Schulte

testified at his deposition that while he was present at the time Morrison was

escorted out of the casino, he did not participate in his detention or the search of his

vehicle. While the casino incident report states that Officer Schulte participated in

the effort to investigate the reported activity, the evidence, including the surveillance

video footage, unquestionably demonstrates that Officer Schulte did not detain,

arrest, or search Morrison or his vehicle.

               Under these circumstances, we are unable to conclude that Officers

Tell, Allen, or Schulte bore responsibility for the actions of the on-duty Cleveland

police officers. As demonstrated by the evidence, their involvement in the case was
limited to their initial attempt to locate the described suspect, and their subsequent

presence at the time Morrison was detained, arrested, and searched. There is no

evidence to suggest the officers were acting in a supervising role or otherwise

directed the actions of the on-duty police officers. Moreover, the appellants have

not presented evidentiary quality materials to raise genuine issues of material fact

as to these officers’ role in this case. Thus, we find Officers Tell, Allen, and Schulte

acted within the scope of their official responsibilities and did not deprive Morrison

of a “clearly established statutory or constitutional rights of which a reasonable

person would have known.” Accordingly, the appellants have failed to meet their

burden of showing that Officers Tell, Allen, and Schulte are not entitled to qualified

immunity.

               Given the limited scope of their involvement in this matter, an

assessment of probable cause is immaterial to our determination that Officers Tell,

Allen, and Schulte are entitled to judgment as a matter of law on the appellants’

Section 1983 claim.

               Officer Maye’s participation in this case, however, requires further

inquiry. In her affidavit submitted in support of summary judgment, Officer Maye

concedes that she was present at the time Morrison was located and that she “did

touch the suspect when he was being detained and when he was being led to the zone

car.” We recognize that Officer Maye averred that (1) she did not detain the suspect,

(2) she did not handcuff the suspect, (3) she did not conduct a search of the suspect,

and (4) did not conduct the search of the suspect’s vehicle. However, the evidence
attached to the appellants’ brief in opposition rebuts Officer Maye’s characterization

of her involvement in this matter.

               In relevant part, the video surveillance footage submitted by the

appellants establishes that Officer Maye participated in the initial detention of

Morrison. She grabbed his left arm and assisted an on-duty police officer in moving

Morrison against a nearby slot machine. At that time, a second on-duty police

officer handcuffed Morrison. Officer Maye then stepped away and was merely

present while Morrison was searched for weapons by the on-duty officers.

Thereafter, the video depicts Officer Maye holding Morrison’s left arm as he is

escorted out of the casino while handcuffed and surrounded by approximately 14

police officials. Once Morrison and the officers reached the escalators, however, an

unidentified officer replaced Officer Maye in escorting Morrison out of the casino

and towards a parked patrol vehicle. During her deposition, Officer Maye testified

that she then walked to the parking garage where Morrison’s vehicle was located.

Contrary to the averments rendered in her affidavit, Officer Maye testified that she

participated in the search of Morrison’s vehicle, stating that she “look[ed] between

the seats” and “look[ed] around underneath the seat by the tires, the outer parts of

the vehicle.” Moreover, Officer Maye admitted that she “participated in the search

of the car even though [she] didn’t know if [Morrison] consented to it and there was

no warrant.”

               Given the scope and nature of Officer Maye’s individual conduct, we

must assess whether appellants have demonstrated that Morrison was deprived of a
clearly established constitutional rights based on Officer Maye’s participation in the

detention and removal of Morrison inside the casino, and the subsequent search of

Morrison’s vehicle.

                      2. Fourth Amendment Principles

              The Fourth Amendment to the United States Constitution provides:

      The right of the people to be secure in their persons, houses, papers,
      and effects, against unreasonable searches and seizures, shall not be
      violated, and no Warrants shall issue, but upon probable cause,
      supported by Oath or affirmation, and particularly describing the place
      to be searched, and the persons or things to be seized.

Article I, Section 14 of the Ohio Constitution contains nearly identical language and

provides the same protection as the Fourth Amendment to the United States

Constitution. State v. Hoffman, 141 Ohio St.3d 428, 2014-Ohio-4795, 25 N.E.3d

993, ¶ 11, citing State v. Robinette, 80 Ohio St.3d 234, 238-239, 685 N.E.2d 762

(1997).

              “The ‘basic purpose of [the Fourth] Amendment’ * * * ‘is to safeguard

the privacy and security of individuals against arbitrary invasions by governmental

officials.’” Carpenter v. United States, 585 U.S __, 138 S.Ct. 2206, 2213, 201

L.Ed.2d 507 (2018). Searches and seizures conducted outside the judicial process,

without prior approval by a judge or magistrate, are per se unreasonable under the

Fourth Amendment, subject only to a few specifically established and well-

delineated exceptions. Katz v. United States, 389 U.S. 347, 357, 88 S.Ct. 507, 19

L.Ed.2d 576 (1967).
               One well-known exception to the Fourth Amendment’s warrant

requirement is an investigative stop. In Terry v. Ohio, the United States Supreme

Court held that an officer may stop an individual when the officer has a reasonable

suspicion, supported by specific and articulable facts and rational inferences from

those facts, that the individual is engaged in criminal activity. Id., 392 U.S. 1, 88

S.Ct. 1868, 20 L.Ed.2d 889 (1968). Reasonable suspicion justifying a Terry stop

requires something more than an “inchoate and unparticularized suspicion or

‘hunch.’” Cleveland v. Maxwell, 8th Dist. Cuyahoga No. 104964, 2017-Ohio-4442,

¶ 19, quoting Terry at 27. Courts reviewing whether an officer had a reasonable

articulable suspicion must consider the totality of the circumstances “‘as viewed

through the eyes of the reasonable and prudent police officer on the scene who must

react to events as they unfold.’” Id., quoting State v. Andrews, 57 Ohio St.3d 86, 87-

88, 565 N.E.2d 1271 (1991).

               Once a lawful investigatory stop has been made, a police officer may

conduct a limited protective search for concealed weapons if the officer reasonably

believes that the suspect may be armed or a danger to the officer or to others. State

v. Evans, 67 Ohio St.3d 405, 408, 618 N.E.2d 162 (1993). “‘The purpose of this

limited search is not to discover evidence of crime, but to allow the officer to pursue

his investigation without fear of violence * * *.’” Id. at 408, quoting Adams v.

Williams, 407 U.S. 143, 146, 92 S.Ct. 1921, 32 L.Ed.2d 612 (1972).

               To justify a pat-down search, “the police officer must be able to point

to specific and articulable facts which, taken together with rational inferences from
those facts, reasonably warrant that intrusion.” Terry, 392 U.S. at 21. However,

“[t]he officer need not be absolutely certain that the individual is armed; the issue is

whether a reasonably prudent man in the circumstances would be warranted in the

belief that his safety or that of others was in danger.” Id. at 27; see also State v.

Smith, 56 Ohio St.2d 405, 407, 384 N.E.2d 280 (1978).              The totality of the

circumstances must “be viewed through the eyes of the reasonable and prudent

police officer on the scene who must react to events as they unfold.” Andrews at 87-

88, citing State v. Freeman, 64 Ohio St.2d 291, 295, 414 N.E.2d 1044 (1980).

               Furthermore, a warrantless arrest that is based upon probable cause

and occurs in a public place does not violate the Fourth Amendment. United States

v. Watson, 423 U.S. 411, 427, 96 S.Ct. 820, 46 L.Ed.2d 598 (1976). When a police

officer makes a lawful arrest, a warrantless search of the arrested person is justified

to discover any weapons that the arrestee might seek to use and to prevent the

concealment or destruction of evidence. State v. Murrell, 94 Ohio St.3d 489, 491,

2002-Ohio-1483, 764 N.E.2d 986; Chimel v. California, 395 U.S. 752, 762-763, 89

S.Ct. 2034, 23 L.Ed.2d 685 (1969).

               Finally, it is well settled that a warrantless search of an operational

automobile, where police officers have probable cause to believe such vehicle

contains evidence of a crime, is one of the well-recognized exceptions to the

constitutional requirement of a search warrant. United States v. Tamari, 454 F.3d

1259, 1264 (11th Cir.2006), citing Maryland v. Dyson, 527 U.S. 465, 466, 119 S.Ct.

2013, 144 L.Ed.2d 442 (1999), and United States v. Magluta, 418 F.3d 1166, 1182
(11th Cir.2005). Under the automobile exception, probable cause to search a vehicle

exists, if under the totality of the circumstances, “‘there is a fair probability that

contraband or evidence of a crime will be found’ in a vehicle.” Id., citing United

States v. Goddard, 312 F.3d 1360, 1363 (11th Cir.2002).

               Probable cause exists where the facts and circumstances within the

officer’s knowledge that are sufficient to warrant a prudent person, or one of

reasonable caution, in believing, in the circumstances shown, that the suspect has

committed, is committing, or is about to commit an offense. Michigan v. DeFillippo,

443 U.S. 31, 37, 99 S.Ct. 2627, 61 L.Ed.2d 343 (1979). Thus, “[a] police officer has

probable cause only when he discovers reasonably reliable information that the

suspect has committed a crime.” Gardenhire v. Schubert, 205 F.3d 303, 318 (6th

Cir.2000); see also Wesley v. Campbell, 779 F.3d 421, 429 (6th Cir.2015), quoting

Beck v. Ohio, 379 U.S. 89, 91, 85 S.Ct. 223, 13 L.Ed.2d 142 (1964).

               Because probable cause “deals with probabilities and depends on the

totality of the circumstances,” Maryland v. Pringle, 540 U.S. 366, 371, 124 S.Ct. 795,

157 L.Ed.2d 769 (2003), it is “a fluid concept” that is “not readily, or even usefully,

reduced to a neat set of legal rules,” Illinois v. Gates, 462 U.S. 213, 232, 103 S.Ct.

2317, 76 L.Ed.2d 527 (1983). It “requires only a probability or substantial chance of

criminal activity, not an actual showing of such activity.” Id. at 243-244, fn. 13.

Consequently, “[p]robable cause ‘is not a high bar.’” Dist. of Columbia v. Wesby, __

U.S. __, 138 S.Ct. 577, 585-586, 199 L.Ed.2d 453 (2018), quoting Kaley v. United

States, 571 U.S. 320, 338, 134 S.Ct. 1090, 1103, 188 L.Ed.2d 46 (2014).
              Relevant to the circumstances presented in this case, we note that if

an officer has a real belief and reasonable grounds for the belief, probable cause

exists despite the ultimate outcome of the case. Edvon v. Morales, 8th Dist.

Cuyahoga No. 106448, 2018-Ohio-5171, ¶ 25, citing State v. Vance, 2d Dist. Clark

No. 2246, 1987 Ohio App. LEXIS 6972, 7 (May 11, 1987); Bock v. Cincinnati, 43 Ohio

App. 257, 183 N.E. 119 (1st Dist.1931); Ryan v. Conover, 59 Ohio App. 361, 18 N.E.2d

277 (1st Dist.1937); State v. Gross, 7th Dist. Mahoning No. 01-C.A.-115, 2002-Ohio-

3465, ¶ 35 (the accused does not actually have to commit a crime for the arresting

officer to possess probable cause). Thus, hindsight “neither vindicates nor vitiates

the actions of arresting officer.” State v. Wac, 68 Ohio St.2d 84, 88, 428 N.E.2d 428

(1981).

              The existence of probable cause in a Section 1983 action generally

‘“presents a jury question, unless there is only one reasonable determination

possible.’” Parsons v. Pontiac, 533 F.3d 492, 501 (6th Cir.2008), quoting Harris v.

Bornhorst, 513 F.3d 503, 511 (6th Cir.2008), quoting Fridley v. Horrighs, 291 F.3d

867, 872 (6th Cir.2002); see also Alman v. Reed, 703 F.3d 887, 896 (6th Cir.2013)

(‘“When no material dispute of fact exists, probable cause determinations are legal

determinations that should be made’ by the court. * * * But ‘[i]f disputed factual

issues underlying probable cause exist, those issues must be submitted to a jury for

the jury to determine the appropriate facts.’”), quoting Hale v. Kart, 396 F.3d 721,

728 (6th Cir.2005).
               In this case, the appellants’ brief in opposition to summary judgment

did not dispute that the responding officers had reasonable suspicion of criminal

activity to initiate a lawful Terry stop. Citing Terry, the appellants stated, in

pertinent part:

      Plaintiff will concede the defendants had the right to confront the
      plaintiff after it was announced by security [that] a black man tried to
      rob a woman at gun point and surveillance provided a description
      matching the plaintiff and the clothes he was wearing.

               For the first time on appeal, however the appellants suggest there was

no lawful basis for the initial detention of Morrison based on this court’s decision in

State v. Haynesworth, 8th Dist. Cuyahoga No. 107231, 2019-Ohio-1986.

      It is well settled that arguments raised for the first time on appeal will
      not be considered by an appellate court. State ex rel. Quarto Mining
      Co. v. Foreman, 79 Ohio St.3d 78, 81, 679 N.E.2d 706 (1997). Motions
      for summary judgment are no different: “although we review summary
      judgment decisions de novo, ‘the parties are not given a second chance
      to raise arguments that they should have raised below.’” Hamper v.
      Suburban Umpires Assn., 8th Dist. Cuyahoga No. 92505, 2009-Ohio-
      5376, ¶ 27, quoting Perlmutter v. People’s Jewelry Co., 6th Dist. Lucas
      No. L-04-1271, 2005-Ohio-5031; see also Hanley v. DaimlerChrysler
      Corp., 158 Ohio App.3d 261, 2004-Ohio-4279, 814 N.E.2d 1245, ¶ 23
      (6th Dist.).

Gardi v. Bd. of Edn., 8th Dist. Cuyahoga No. 99414, 2013-Ohio-3436, ¶ 27. Because

the appellants raise this issue for the first time on appeal, this court is not obligated

to consider it. Nevertheless, we find the appellants’ argument to be without merit

under the facts of this case.

               In Haynesworth, the Lakewood Police Department received an

anonymous call that two men were walking in the middle of the street on Grace

Avenue and were trying the handles of car doors. Approximately two minutes later,
a patrol car responded to the call and observed two males, later identified as

Haynesworth and Wesley Jones, walking along the sidewalk on Detroit Avenue. The

police cruiser pulled next to the sidewalk and the officers quickly exited the vehicle.

The responding officers immediately approached Haynesworth and Jones and told

them of the complaint and asked if they had identification. Haynesworth and Jones

adamantly denied attempting to open any car doors. During the detention, the

responding officers learned that Haynesworth was in possession of a firearm. He

was placed under arrest for carrying a concealed weapon and having weapons while

under disability. On appeal, this court determined that the officers did not possess

a reasonable and articulable suspicion of criminal activity to initiate a Terry stop.

This court noted that the stop was based on an anonymous call that did not provide

any details regarding the suspects other than “two men” walking down Grace

Avenue.

               As set forth in further detail below, we are unpersuaded by the

appellants’ reliance on Terry and Haynesworth. This is not a case involving an

“anonymous tip” that lacked an indicia of reliability. Rather, the responding CPD

officers had probable cause to perform a warrantless arrest based on reasonably

reliable information that Morrison committed a crime. Accordingly, we find no

merit to the appellants’ attempt to challenge the initial investigatory stop of

Morrison.

               We now turn to the primary focus of the appellants’ brief in

opposition to summary judgment. In their opposition brief the appellants’ asserted
that, while the responding officers may have had a lawful basis to perform an

investigatory stop, they lacked probable cause to conduct a warrantless arrest,

thereby violating Section 1983. Based on the forthcoming, we find no merit to the

appellants’ position. Even if this court were to assume, without deciding, that the

initial detention of Morrison turned into an arrest and that Officer Maye

participated in the arrest by leading Morrison through the casino, we find Officer

Maye was immune from liability under Section 1983.

               In the context of a civil claim under Section 1983, whether the

unlawfulness of the officer’s conduct was “clearly established” means that, at the

time of the officer’s conduct, the law was “‘sufficiently clear’ that every ‘reasonable

official would understand that what he is doing’” is unlawful. Wesby, __ U.S. __,

138 S.Ct. at 589, 199 L.Ed.2d 453 (2018), citing Ashcroft v. al-Kidd, 563 U.S. 731,

741, 131 S.Ct. 2074, 179 L.Ed.2d 1149 (2011), quoting Anderson v. Creighton, 483

U.S. 635, 640, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987). “In other words, existing law

must have placed the constitutionality of the officer’s conduct ‘beyond debate.’” Id.,

quoting al-Kidd at 741. This demanding standard protects “all but the plainly

incompetent or those who knowingly violate the law.” Malley v. Briggs, 475 U.S.

335, 341, 106 S.Ct. 1092, 89 L.Ed.2d 271 (1986). As explained by the U.S. Supreme

Court:

      It is inevitable that law enforcement officials will in some cases
      reasonably but mistakenly conclude that probable cause is present, and
      we have indicated that in such cases those officials — like other officials
      who act in ways they reasonably believe to be lawful — should not be
      held personally liable.
Anderson at 641.

              Thus, the relevant inquiry “is the objective question whether a

reasonable officer could have believed [the arrest] to be lawful, in light of clearly

established law and the information the * * * officers possessed.” (Emphasis added.)

Id.; Alcocer v. Mills, 800 Fed.Appx. 860, 866 (11th Cir.2020) (“The inquiry for

arguable probable cause, in contrast to actual probable cause, requires us to ask

‘whether reasonable officers in the same circumstances and possessing the same

knowledge as the [defendant] could have believed that probable cause existed.’”).

See also Wesby at 591 (“Even assuming the officers lacked actual probable cause to

arrest the partygoers, the officers are entitled to qualified immunity because they

‘reasonably but mistakenly conclude[d] that probable cause [was] present.’”),

quoting Anderson at 641.

              Considering the circumstances with which the responding officers

were confronted in this case, we are unable to conclude that a reasonable official in

Officer Maye’s position would have known that his or her conduct was unlawful. In

this case, the record demonstrates that on September 12, 2013, the CPD received a

911 call at 1:12:20 a.m. The CPD Incident Report reflects that the female victim

stated that the suspect “approached her on the [south-east] corner 2nd level” of the

parking garage. The suspect was described as a “[black male] 6ft, slender [build],

[orange] striped polo shirt, jeans, hat, automatic.” The victim further expressed that

it was possible that the suspect has a “double tear drop” tattoo under his eye.

However, the female victim indicated that she “didn’t want to make a [report].”
               A radio dispatch was made at 1:12:21 a.m., and the first CPD zone car

arrived at the scene within seconds. Each level of the parking garage was cleared by

responding officers, and police units were instructed to enter the casino. The CPD

Incident Report states the suspect was placed in custody by on-duty CPD unit Nos.

9626A and 9624. The suspect’s vehicle was subsequently located on the second level

of the parking garage and was searched by on-duty CPD unit Nos. 9626A and 9621.

The CPD Incident Report confirms that the on-duty officers did not recover a

weapon from inside the vehicle.

               As previously discussed, the record reflects that Officer Maye was

working in her capacity as an off-duty police officer for Atlantis Security on the night

of the incident. Officer Maye testified at her deposition that she was using a

communication device that allowed Atlantis Security employees and casino security

personnel to quickly share information about reported disruptions. Officer Maye

explained, however, that the communication system did not allow her to hear direct

remarks from the CPD dispatch.

               Between 1:00 to 1:30 a.m., Officer Maye received information

through the internal communication system that there was “a male with a gun

threatening.” She was provided a description of the suspect and immediately began

to search for him inside the casino. Officer Maye explained that the casino was made

aware of the incident by the CPD dispatcher after “the female caller, the alleged

victim, had called the city line.” When asked whether she attempted to speak with

the female victim, Officer Maye stated that she had left the casino parking garage,
but that “there were attempts to have her return back to the scene through the city

dispatch.” Officer Maye further testified that “the primary unit that [responded], I

heard it over the radio, was trying to get the young lady who called it in to return

back.”

               Eventually, the suspect, later identified as Morrison, was located on

the second floor, and Officer Maye aided an on-duty CPD officer in escorting the

suspect out of the building. Relevant to this appeal, Officer Maye continuously

emphasized that, as an off-duty officer serving in her capacity as an Atlantis Security

employee, her role in this case was limited to “assisting” the on-duty CPD officers.

She explained that the CPD primary unit was dispatched to the scene based on the

information provided to the city dispatch, and that she assisted in the detention of

Morrison until the CPD officers “took over” to handcuff him.

               With these facts in mind, we reiterate that to have probable cause the

officer must have sufficient information derived from a reasonably trustworthy

source to warrant a prudent man in believing that a felony has been committed and

that it has been committed by the accused. See Beck, 379 U.S. at 91, 85 S.Ct. 223, 13

L.Ed.2d 142 (1964).

               In this regard, Ohio courts have recognized that “when information

comes from a private citizen who claims to be a witness to or victim of a crime, ‘the

information carrie[s] with it an indicia of reliability and is presumed to be reliable

even without specific corroboration of reliability.’” State v. Fields, 3d Dist. Wyandot

No. 16-09-06, 2009-Ohio-5909, ¶ 16, quoting State v. Pettry, 4th Dist. Jackson Nos.
617 and 618, 1990 Ohio App. LEXIS 3407 (Aug. 9, 1990), citing 1 Wayne R. LaFave,

Search and Seizure, Sec. 3.4(a) (2d Ed. 1987). See also State v. Stewart, 8th Dist.

Cuyahoga No. 108701, 2020-Ohio-2720, ¶ 9, citing United States v. Doyle, 720

Fed.Appx. 271, 276 (6th Cir.2018) (probable cause to arrest existed where the

eyewitness reported the offender threatened a victim with a gun, and the police

corroborated the witness’s description and confirmed the owner of the vehicle the

defendant was driving was a convicted felon), citing Ahlers v. Schebil, 188 F.3d 365,

370 (6th Cir.1999), and Rainer v. Lis, 6th Cir. No. 92-2436, 1994 U.S. App. LEXIS

2190, * 2 (Feb. 7, 1994); United States v. Charles, 801 F.3d 855, 860 (7th Cir.2015)

(911 dispatcher’s report establishes beyond dispute that police officers had probable

cause to believe that a defendant was carrying or had very recently carried a

handgun he was not entitled to possess).

              In addition, the Ohio Supreme Court has stated that radio broadcasts

are reliable sources of information:

      The police are entitled to use modern technological advances to cope
      with the use thereof by the modern-day criminal. The police radio is
      one of such advances and is the normal and logical method to alert law
      enforcement officers in surrounding areas that a crime has been
      committed and a suspect is wanted. Information received on a police
      broadcast is in the nature of an official communication, and ordinarily
      it must be considered as a trustworthy source of information.

      A police officer necessarily relies on the information he receives over
      the police radio, and upon the receipt of such information it is the duty
      of the officer to act and act quickly. And, where the information is such
      as to give the officer reasonable grounds to believe a felony has been
      committed, then he has probable cause to make an arrest.
State v. Fultz, 13 Ohio St.2d 79, 81, 234 N.E.2d 593 (1968). In Fultz, the radio

broadcast that was relied on stated, “that [defendant] had assaulted persons in a

trailer court with a gun * * *; that he was armed; and that a warrant had been issued

for his arrest.” Id. at 82. The court concluded that “certainly, with such information

in his possession the officer had probable cause to make the arrest.” Id.

              Finally,   “a   general   description,   absent   any    distinguishing

characteristics, is insufficient, standing alone, to establish probable cause since

several people could conceivably fit that description.” State v. Marshall, 8th Dist.

Cuyahoga No. 39590, 1979 Ohio App. LEXIS 11339, * 10 (Nov. 15, 1979). However,

this court has recognized that the description may be a relevant factor in assessing

an officer’s probable cause determination where the person matching the suspect’s

description is also found in close proximity to the scene of the crime. Id.

              Under the totality of these circumstances, we conclude that actual

probable cause existed in this case. That is, the facts and circumstances within

Officer Maye’s knowledge were sufficient to warrant a prudent person, or one of

reasonable caution, in believing that Morrison committed a criminal offense. Here,

the CPD received an emergency call indicating that a female victim reported being

approached by an armed man in the casino’s parking garage. The incident was

designated by the CPD as a “robbery.” That information was dispatched to on-duty

CPD officers, who quickly arrived at the scene and located an individual, later

identified as Morrison, who matched the description provided to the CPD and was

in close proximity to the scene of the alleged felony offense.         The evidence
demonstrates that the on-duty officers served as the primary investigators and that,

at the very most, a single Atlantis Security employee assisted the on-duty officers,

using the information furnished to the casino by the CPD dispatcher.

              Given the nature of the alleged criminal conduct, the source of the

allegations, and the need to act swiftly, we find the on-duty officers who arrived at

the scene and placed Morrison in handcuffs, had sufficient information to believe

Morrison had committed a felony offense. Effective law enforcement cannot be

conducted unless police officers can act on the directions and information

transmitted by other officers. Pettry, 4th Dist. Jackson Nos. 617 and 618, 1990 Ohio

App. LEXIS 3407, * 20 (Aug. 9, 1990). It reasonably follows, therefore, that at the

moment Officer Maye determined it was necessary to assist the primary officers in

the detention and removal of Morrison, she could not “be expected to cross-examine

[her] fellow officers about the foundation for the transmitted information.” Id. See

also State v. Henderson, 51 Ohio St.3d 54, 554 N.E.2d 104 (1990), syllabus

(“information supplied by officers or agencies engaged in a common investigation

with an arresting officer may be used to establish probable cause for a warrantless

arrest”).

              Having found actual probable cause, it reasonably follows that, in the

context of a Section 1983 claim, an objectively reasonable police officer could have

concluded that probable cause was present in this case. This same reasonable police

officer could have concluded that it was lawful to search Morrison incident to his

arrest and that there was probable cause to believe that the evidence of the suspected
robbery would be discovered in his vehicle. Accordingly, we conclude that Officer

Maye is shielded by qualified immunity.

                                  3. Private Entities

                We likewise find that the trial court did not err by granting judgment

on the Section 1983 claim in favor of the private entities, Atlantis Security and Rock

Ohio.

        The issue of whether an employer can be held liable under § 1983 for
        the actions of an employee usually arises in the context of municipal
        liability for the acts of its employees. A municipality cannot be held
        liable under § 1983 on the basis of respondeat superior liability. Monell
        v. Dept. of Soc. Servs., 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611
        (1978). Rather, in order to be held liable for a constitutional violation,
        the municipality’s policy must be the “moving force” behind the
        violation. Canton v. Harris, 489 U.S. 378, 389, 109 S.Ct. 1197, 103
        L.Ed.2d 412 (1989). “Only where a municipality’s failure to train its
        employees in a relevant respect evidences a ‘deliberate indifference’ to
        the rights of its inhabitants can such a shortcoming be properly thought
        of as a city ‘policy or custom’ that is actionable under § 1983.” Id. These
        same principles apply to a private corporation which is sued under §
        1983 on a respondeat superior or vicarious liability theory. See Street
        v. Corrs. Corp. of America, 102 F.3d 810, 818 (6th Cir. 1996).

Nerswick v. CSX Transp., Inc., 692 F. Supp.2d 866, 878 (S.D.Ohio 2010).

                Because the appellants failed to carry the burden to overcome the

defendant officers’ qualified immunity and establish the deprivation of a federally

protected constitutional right or statutory right, it likewise follows that Atlantis

Security and Rock Ohio — private entities — cannot be liable under a failure to train

theory. See Cannavino v. Rock Ohio Caesars Cleveland, L.L.C., 2017-Ohio-380, 83

N.E.3d 354, ¶ 38 (8th Dist.). Similarly, given the existence of probable cause in this

matter, there is no basis to suggest the casino employees, Barnes, Peloso, and
Arrington — who were not acting under color of state law — can be held liable under

Section 1983.

                      C. The Appellants’ State Law Claims

                        1. Liability of Defendant Officers

                The appellants state that “the essence of [their] lawsuit is the civil

rights claim” under Section 1983. As such, the appellants assert that “since there is

a question of fact as to whether there was probable cause to detain, arrest, and

subsequently search Morrison’s car,” the trial court erred in dismissing their state

law claims for false arrest and detention, assault and battery, conversion, and loss

of consortium on the basis of immunity.

                With respect to these tort claims, Officers Maye, Schulte, Allen, and

Tell argued in their motion for summary judgment that they are entitled to statutory

immunity pursuant to R.C. 2744.03(A)(6).

                Generally, individual employees of a political subdivision are immune

in their individual capacities from civil actions “to recover damages for injury, death,

or loss to person or property allegedly caused by any act or omission in connection

with a governmental or proprietary function[.]” R.C. 2744.03(A). Therefore, we

presume that an employee of a political subdivision has immunity. Knox v. Hetrick,

8th Dist. Cuyahoga No. 91102, 2009-Ohio-1359, ¶ 21.

                In Ohio, a “‘police officer * * * cannot be held personally liable for acts

committed while carrying out his or her official duties unless one of the exceptions

to immunity is established.’” Hunt v. Cleveland, 8th Dist. Cuyahoga No. 103468,
2016-Ohio-3176, ¶ 25, quoting Cook v. Cincinnati, 103 Ohio App.3d 80, 658 N.E.2d

814 (1st Dist.1995). In this regard, R.C. 2744.03(A)(6) provides that

      an employee is immune from liability unless (1) the employee acted
      outside the scope of his or her employment or official responsibilities,
      (2) the employee acted with malicious purpose, in bad faith, wantonly,
      or recklessly, or (3) the Revised Code expressly imposes liability on the
      employee.

Each officer’s conduct is typically analyzed separately when determining whether

immunity applies. See Estate of Graves v. Circleville, 179 Ohio App.3d 479, 2008-

Ohio-6052, 902 N.E.2d 535, ¶ 29-35 (4th Dist.) (analyzing whether the two officers

and the dispatcher were entitled to immunity separately).

              On this record, there is no indication that the defendant officers acted

manifestly outside the scope of their employment or official responsibilities. While

performing their secondary employment, “[p]olice officers have arrest powers

regardless of whether they are working regular duty, special duty, or are off duty.”

Cannavino, 8th Dist. Cuyahoga No. 103566, 2017-Ohio-380, at ¶ 24, citing Ingles v.

W. Pancake House, 10th Dist. Franklin No. 77AP-643, 1977 Ohio App. LEXIS 7507,

* 7 (Dec. 27, 1977). Thus, a police officer who is working special duty is still

performing a government function. Id., citing Wooster v. Arbenz, 116 Ohio St. 281,

284-285, 156 N.E. 210 (1927); see also Cooper v. Tommy’s, 10th Dist. Franklin No.

09AP-1078, 2010-Ohio-2978, ¶ 8 (recognizing that a police officer working special

duty was performing “a governmental function” and working in a governmental or

official capacity). Therefore, the first exception to statutory immunity does not
apply in this case. Likewise, there is no evidence that a section of the Revised Code

expressly imposes civil liability on the individual defendants.

              The crux of the dispute, therefore, is whether the exception for

malicious, bad faith, and wanton or reckless acts or omissions set forth in R.C.

2744.03(A)(6)(b) applies. One acts with a malicious purpose if one willfully and

intentionally acts with a purpose to cause harm. Piro v. Franklin Twp., 102 Ohio

App.3d 130, 139, 656 N.E.2d 1035 (9th Dist.1995). Malice includes “the willful and

intentional design to do injury, or the intention or desire to harm another through

conduct which is unlawful or unjustified.” Shadoan v. Summit Cty. Children Servs.

Bd., 9th Dist. Summit No. 21486, 2003-Ohio-5775, ¶ 12.

              Bad faith is defined as a “dishonest purpose, moral obliquity,

conscious wrongdoing, or breach of a known duty through some ulterior motive or

ill will.” Lindsey v. Summit Cty. Children Servs. Bd., 9th Dist. Summit No. 24352,

2009-Ohio-2457, ¶ 16. A person acts wantonly if that person acts with a complete

“failure to exercise any care whatsoever.” Fabrey v. McDonald Village Police Dept.,

70 Ohio St.3d 351, 356, 639 N.E.2d 31 (1994).

              One acts recklessly if one is aware that one’s conduct “creates an

unreasonable risk of physical harm to another[.]” Thompson v. McNeill, 53 Ohio

St.3d 102, 104, 559 N.E.2d 705 (1990). Recklessness is more than mere negligence

in that the person “must be conscious that his conduct will in all probability result

in injury.” Fabrey at 356.
               Generally, issues regarding malice, bad faith, and wanton or reckless

behavior are questions presented to the jury. Schoenfield v. Navarre, 164 Ohio

App.3d 571, 2005-Ohio-6407, 843 N.E.2d 234 (6th Dist.). However, where the

record lacks evidence demonstrating that the political subdivision employee acted

in such a manner, the trial court correctly grants summary judgment. Id. Therefore,

a trial court may not grant summary judgment on the basis of R.C. 2744.03(A)(6)

immunity unless reasonable minds can only conclude that the employee did not act

with malicious purpose, in bad faith, or in a wanton or reckless manner. If

reasonable minds could disagree on these issues, a court may not grant the employee

summary judgment based on statutory immunity. Id.

               As stated, the appellants’ claims for false arrest and detention, assault

and battery, conversion, and loss of consortium, are predicated on the argument that

the detention, arrest, and search of Morrison and his vehicle was performed without

probable cause. In the absence of justifiable probable cause, the appellants suggest

that the defendant officers acted with a malicious purpose, which (1) subjected

Morrison to various indignities and humiliation, (2) constituted an unlawful

restraint that caused Morrison “much pain and mental anguish,” (3) represented a

wrongful conversion of Morrison’s vehicle, and (4) resulted in a loss of consortium

and companionship between Morrison and his wife. According to the appellants,

the lack of probable cause removes the shield provided by R.C. 2744.03(A)(6).

               While the absence of probable cause may have raised genuine issues

of material fact in this case, we do not adopt the appellants’ position that the absence
of probable cause equates to a showing of malicious purpose. See Tommy’s, 10th

Dist. Franklin No. 09AP-1078, 2010-Ohio-2978, at ¶ 9 (“Lack of probable cause to

arrest may allow an inference that the law enforcement officer acted with malice,

but a mere lack of probable cause is not, itself, sufficient to make a determination

that the officer acted with malice.”), citing Johari v. Columbus Police Dept., 186

F.Supp.2d 821, 832 (2002) (“Under § 2744.03(A)(6), the liability of a police officer

does not depend solely upon whether his or her determination of probable cause is

later found to be incorrect but also upon whether the officer acted “with malicious

purpose, in bad faith, or in a wanton or reckless manner” in making that

determination.).

               Nevertheless, having previously found the actions taken against

Morrison were made with sufficient probable cause, we agree with the trial court’s

conclusion that there are no facts demonstrating that the defendant officers acted

outside of their official responsibilities, or acted with malice purpose, in bad faith,

or in a wanton or reckless manner to fall within the exceptions set forth under R.C.

2744.03(A)(6). As previously discussed, Officers Tell, Schulte, and Allen were

merely present at the scene and had no direct involvement in the arrest and search

of Morrison. And, to the extent Officer Maye participated in the detention, arrest,

and subsequent search of Morrison and his vehicle, the evidence demonstrates that

she acted in good faith, with probable cause, and performed her duties in this case

with professionalism. The defendant officers are statutorily immune from liability

pursuant to R.C. 2744.03(A)(6).
               Construing the evidence in a light most favorable to the appellants,

we find there are no genuine issues of material fact remaining and that Officers

Maye, Tell, Schulte, and Allen are entitled to judgment as a matter of law on the

appellants’ state law claims for false arrest and dentition, assault and battery,

conversion, and loss of consortium.

               Notwithstanding the trial court’s proper application of R.C.

2744.03(A)(6), we further find the appellants’ state law claims against the defendant

officers fail as a matter of law.

               Under Ohio law, an action for false arrest includes false

imprisonment. Mayes v. Columbus, 105 Ohio App.3d 728, 746, 664 N.E.2d 1340

(10th Dist.1995). In order to prevail on a claim for false arrest or imprisonment, the

plaintiff must demonstrate: “(1) the intentional detention of the person and (2) the

unlawfulness of the detention.” Hodges v. Meijer, Inc., 129 Ohio App.3d 318, 717

N.E.2d 806 (12th Dist.1998). Thus, an arrest based on probable cause is a lawful

detention and, thereby, serves to defeat both a claim of false arrest and a claim of

false imprisonment.

               As stated, the record indicates Morrison’s arrest was effectuated by

on-duty Cleveland police officers who are not named parties in this matter.

However, to the extent the appellants contend the Atlantis Security employees

participated in Morrison’s arrest, we find the false arrest claim cannot be maintained

given our determination that there existed probable cause to detain, arrest, and

search Morrison.
                 Next, the defendant officers did not commit assault or battery as the

appellants allege. An assault is defined as the willful threat or attempt to harm or

touch another offensively, coupled with a definitive act by one who has an apparent

present ability to do harm or to commit the offenses of touching. Smith v. John

Deere Co., 83 Ohio App.3d 398, 614 N.E.2d 1148 (10th Dist.1993). A battery is

defined as a harmful or offensive touching of another person. Love v. Port Clinton,

37 Ohio St.3d 98, 524 N.E.2d 166 (1998). To prove assault and battery under Ohio

law, the plaintiff must establish that the defendants unlawfully touched him with the

intent of inflicting injury or creating the fear of injury. Blankenship v. Parke Care

Ctrs., 913 F.Supp. 1045, 1052 (S.D.Ohio 1995). The appellants have provided no

facts to support such a claim. “Officers are privileged to commit battery when

making a lawful arrest, but the privilege is negated by the use of excessive force.”

Alley v. Bettencourt, 134 Ohio App.3d 303, 313, 730 N.E.2d 1067 (4th Dist.1999).

The battery count contains no allegation that the defendant officers used excessive

force when Morrison was restrained and handcuffed. Any contact with Morrison

was incident to a lawful arrest based on probable cause. This contact certainly was

not malicious or wanton. And Officers Tell, Allen, and Schulte did not touch

Morrison at all. Therefore, the defendant officers are entitled to summary judgment

on this claim.

                 Moreover, the appellants cannot maintain a claim of conversion. In

this case, the appellants’ conversion claim alleged that the unlawful search of

Morrison’s vehicle “prevented [him] from using said automobile and represented
wrongful conversion of said automobile.”       The complaint further alleged that

Morrison’s vehicle sustained damage during the unlawful search, thereby

diminishing the value of the vehicle by “approximately $10,000.”

      Conversion is “the wrongful control or exercise of dominion over the
      property belonging to another consistent with or in denial of the rights
      of the owner.” Tabar v. Charlie’s Towing Serv., Inc., 97 Ohio App.3d
      423, 427-428, 646 N.E.2d 1132 (8th Dist.1994), citing Bench Billboard
      Co. v. Columbus, 63 Ohio App.3d 421, 579 N.E.2d 240 (10th Dist.
      1989). A party alleging conversion must establish (1) he or she
      demanded the return of the property from the possessor after the
      possessor exerted dominion or control over the property, and (2) the
      possessor refused to deliver the property to its rightful owner. Pointe
      at Gateway Condo. Owner’s Assn. v. Schmelzer, 8th Dist. Cuyahoga
      Nos. 98761 and 99130, 2013-Ohio-3615, ¶ 64, citing Tabar at 427-428.

Stamatopoulos v. All Seasons Contracting Inc., 8th Dist. Cuyahoga Nos. 107783

and 107788, 2020-Ohio-566, ¶ 37.

              Under the circumstances presented in this case, we find the

conversion claim fails as a matter of law. Notwithstanding the fact that Morrison

was not the owner of the vehicle, we find the responding officers, including Officer

Maye, had probable cause to search the vehicle for evidence of criminal activity. The

alleged crime took place in the parking garage where the vehicle was discovered a

short time later. The officers reasonably believed the vehicle could contain evidence

of the purported robbery. Accordingly, the responding officers, including Officer

Maye, did not “wrongfully control or exercise dominion over [the vehicle]” during

the lawful search.

              Finally, we note that “‘a claim for loss of consortium is derivative in

that the claim is dependent upon the defendants having committed a legally
cognizable tort upon the spouse who suffers bodily injury.’” Grassia v. Cleveland,

8th Dist. Cuyahoga No. 93647, 2010-Ohio-2483, ¶ 26, fn. 8, quoting Bowen v. Kil-

Kare, Inc., 63 Ohio St.3d 84, 93, 585 N.E.2d 384 (1992). Because Morrison has

failed to prove any of his claims against the defendants, his wife’s loss of consortium

claim must also fail.

               2. Liability of Atlantis Security and Rock Ohio

               The appellants’ claims against both Atlantis Security and Rock Ohio

are predicated on the nature of their relationship with, and control of, the defendant

officers. The appellants contend that Atlantis Security and Rock Ohio are jointly and

severally liable for the tortious conduct of the defendant officers.

               The Supreme Court has explained how vicarious liability is to be

imposed:

      “[I]t is a fundamental maxim of law that a person cannot be held liable,
      other than derivatively, for another’s negligence. * * * [T]he most
      common form of derivative or vicarious liability is that imposed by the
      law of agency, through the doctrine of respondeat superior.” This
      doctrine of liability depends on the existence of control by a principal
      (or master) over an agent (or servant), terms that we have used
      interchangeably.

(Citations omitted.) Natl. Union Fire Ins. Co. v. Wuerth, 122 Ohio St.3d 594, 2009-

Ohio-3601, 913 N.E.2d 939, ¶ 20, quoting Albain v. Flower Hosp., 50 Ohio St.3d

251, 255, 553 N.E.2d 1038 (1990), citing Hanson v. Kynast, 24 Ohio St.3d 171, 173,

494 N.E.2d 1091 (1986). As the Ohio Supreme Court has stated on another occasion,

      [g]enerally, an employer or principal is vicariously liable for the torts of
      its employees or agents under the doctrine of respondeat superior, but
      not for the negligence of an independent contractor over whom it
      retained no right to control the mode and manner of doing the
      contracted-for work.

Clark v. Southview Hosp. & Family Health Ctr., 68 Ohio St.3d 435, 438, 628 N.E.2d

46 (1994), citing Councell v. Douglas, 163 Ohio St. 292, 295-296, 126 N.E.2d 597

(1955). See also 2 Restatement of the Law 2d, Torts, Section 409 (1965) (“[T]he

employer of an independent contractor is not liable for physical harm caused to

another by an act or omission of the contractor or his servants”).

               For an employer, such as Atlantis Security, to be vicariously liable

under the doctrine of respondeat superior, the tort committed by the employee must

be committed within the scope of employment. Estate of Barney v. Manning, 8th

Dist. Cuyahoga No. 94947, 2011-Ohio-480, ¶ 9, citing Osborne v. Lyles 63 Ohio

St.3d 326, 587 N.E.2d 825 (1992). And where the tort is intentional, the “behavior

giving rise to the tort must be ‘calculated to facilitate or promote the business for

which the servant was employed.’” Byrd v. Faber, 57 Ohio St.3d 56, 58, 565 N.E.2d

584 (1991), quoting Little Miami R.R. Co. v. Wetmore, 19 Ohio St. 110, 132 (1869).

               Regarding Rock Ohio and its employees, the appellants concede that

“there is little evidence that [the casino] or its employees actually participated in the

detention and arrest of Morrison and there is only some evidence that the [casino]

employees were present when his car was searched.” Nevertheless, the appellants

contend that Rock Ohio and its employees are liable for the acts of Atlantis Security

because the obligation to protect and secure the casino’s patrons is a “non-delegable

duty.” See 2 Restatement of the Law 2d, Torts, Section 427 (1965) (“One who
employs an independent contractor to do work involving a special danger to others

which the employer knows or has reason to know to be inherent in or normal to the

work, or which he contemplates or has reason to contemplate when making the

contract, is subject to liability for physical harm caused to such others by the

contractor’s failure to take reasonable precautions against such danger.”).

               Without addressing the appellants’ various theories of liability, we

find Atlantis Security and Rock Ohio, including its employees, Peloso, Barnes, and

Arrington, are entitled to judgment as a matter of law on the appellants’ state law

claims. We recognize that

       An employee’s immunity from liability is no shield to the employer’s
       liability for acts under the doctrine of respondeat superior. * * * A
       private employer may still be liable even if the employee is personally
       immune, for the doctrine of respondeat superior operates by imputing
       to the employer the acts of the tortfeasor, not the tortfeasor’s liability.

State ex rel. Sawicki v. Lucas Cty. Court of Common Pleas, 126 Ohio St.3d 198,

2010-Ohio-3299, 931 N.E.2d 1082, ¶ 28. However, having determined that the

intentional tort claims pursued against each defendant officer also fail as a matter

of law, it likewise follows that there is no basis to impose liability on Atlantis Security

or Rock Ohio. Comer, 106 Ohio St.3d 185, 2005-Ohio-4559, 833 N.E.2d 712, at ¶

20 (“If there is no liability assigned to the agent, it logically follows that there can be

no liability imposed upon the principal for the agent’s actions.”).

               Based on the foregoing, the appellants’ first, second, third, and fourth

assignments of error are overruled. The trial court’s judgment granting summary

judgment in favor of defendants-appellees is affirmed.
      It is ordered that appellees recover from appellants costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to the common pleas court to carry

this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, ADMINISTRATIVE JUDGE

FRANK D. CELEBREZZE, JR., J., and
MICHELLE J. SHEEHAN, J., CONCUR